Exhibit Kevin Buehler Appointed President and CEO of Alcon; Cary Rayment to Continue as Chairman of the Board HÜNENBERG, Switzerland – January 8, 2009 – Alcon, Inc. (NYSE:ACL) announced today that on April 1, 2009 Kevin Buehler will become president and chief executive officer of Alcon, Inc.Cary Rayment will retire as president and chief executive officer effective March 31, 2009, but will continue to serve as a director and the (non-executive) chairman of the board.Mr. Buehler will also be nominated as a board member, which shareholders will vote on at the Annual General Meeting on May 5, 2009. “I am delighted and excited to have the opportunity to lead Alcon and our 15,000 employees into the future,” said Mr.
